Exhibit 32.2 Certification of Principal Financial Officer Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Rizalyn Cabrillas, the Chief Financial Officer of Oryon Holdings, Inc. (the “Company”), hereby certify, that, to my knowledge: 1.The Amendment No. 1 to theQuarterly Report on Form 10-Q for the period ended October 31, 2011 (the “Report”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:February 23, 2012 /s/ Rizalyn Cabrillas Name: Rizalyn Cabrillas Title: Chief Financial Officer (Principal Financial Officer & Principal Accounting Officer)
